procedurally barred absent a demonstration of good cause and actual
                    prejudice. See NRS 34.726(1); NRS 34.810(3).
                                 Appellant claimed the procedural bars did not apply because
                    he had been pursuing post-conviction relief in Nevada state court and in
                    federal court since he was convicted. Appellant also asserted that he was
                    exhausting state grounds so that he can proceed in federal court. That
                    appellant filed a previous state petition and filed a petition in federal
                    court did not demonstrate that an impediment external to the defense
                    should excuse the procedural bars. See Hathaway v. State, 119 Nev. 248,
                    252, 71 P.3d 503, 506 (2003). Further, exhaustion of state remedies in
                    order to seek federal court review was insufficient to demonstrate cause to
                    excuse the delay. See Colley v. State, 105 Nev. 235, 236, 773 P.2d 1229,
                    1230 (1989). Therefore, the district court did not err in dismissing the
                    petition as procedurally barred. Accordingly, we
                                 ORDER the judgment of the district court AFFIRMED. 4




                          4 We  have reviewed all documents that appellant has submitted in
                    proper person to the clerk of this court in this matter, and we conclude
                    that no relief based upon those submissions is warranted. To the extent
                    that appellant has attempted to present claims or facts in those
                    submissions which were not previously presented in the proceedings
                    below, we have declined to consider them in the first instance.


SUPREME COURT
        OF
     NEVADA

                                                         2
(0) 1947A     (-


                   i M-W-MY
                    cc: Hon. Janet J. Berry, District Judge
                         Matthew Arthur Fields
                         Attorney General/Carson City
                         Washoe County District Attorney
                         Washoe District Court Clerk




   SUPREME COURT
           OF
        NEVADA
                                                       3
   (0) 1947A


-,i5vsoigums71,„W1117:
   ,-